Citation Nr: 0803396	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, evaluated as 10 
percent disabling prior to January 9, 2007, and as 30 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In March 2005, the 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back disorder.  In November 2005, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling.  The veteran 
appealed, and in February 2007, the RO increased the 
veteran's PTSD evaluation to 30 percent, with an effective 
date of January 9, 2007, for the 30 percent rating.  However, 
since this increase did not constitute a full grant of the 
benefit sought, the increased evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1981, the 
Board denied a claim for service connection for a chronic 
back disability.

2.  The evidence received since the Board's February 1981 
decision, which denied service connection for a chronic back 
disability, which was not previously of record, and which is 
not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  Prior to January 9, 2007, the veteran's service-connected 
PTSD is shown to be productive of symptoms that include 
nightmares, anxiety, and sleep disturbance; his psychiatric 
disorder has not resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

4.  As of January 9, 2007, the veteran's service-connected 
PTSD is shown to be productive of symptoms that include 
nightmares, anxiety, and sleep disturbance; his psychiatric 
disorder has not resulted in occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's February 1981 decision, which denied a claim for 
service connection for a chronic back disability, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

2.  Prior to January 9, 2007, the schedular criteria for the 
assignment of a rating in excess of 10 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2007).

3.  As of January 9, 2007, the schedular criteria for the 
assignment of a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision, dated in February 1980, the RO denied a 
claim for service connection for a back disorder.  The 
veteran appealed, and in February 1981, the Board denied the 
claim.  The Board's decision was final.  See 38 U.S.C.A. 
§ 7104(b).  

In October 2004, the veteran filed to reopen the claim.  In 
March 2005, the RO determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a back disorder.  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of this claim was in 
February 1981.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record in February 1981 included the 
veteran's service medical records, which showed that in May 
1967, he was treated for complaints of "chronic pain" in 
his back.  The report noted that his right leg was shorter 
than his left, and a 11/2 inch lift was recommended.  There was 
no diagnosis.  In November 1968, he was treated for 
complaints of low back pain, and it was noted that there was 
no history of a back injury.  A physical examination was 
negative.  Treatment included a bed board and moist heat.  
There was no diagnosis.  The veteran's separation examination 
report, dated in August 1969, showed that his spine was 
clinically evaluated as normal.  An accompanying "report of 
medical history" showed that he denied having a history of 
recurrent back pain.  

The post-service medical evidence consisted of VA and non-VA 
reports, dated between 1972 and 1980.  This evidence included 
a statement from a private physician, dated in April 1980, in 
which the physician stated that the veteran had chronic low 
back pain that was aggravated by his employment.   

At the time of the Board's February 1981 decision, there was 
no competent evidence to show that the veteran had a back 
disability that was related to his service many years ago, or 
that arthritis of the back was manifest to a compensable 
degree within a year of separation from service.  

Evidence received since the Board's February 1981 decision 
includes VA and non-VA medical reports, dated between 1989 
and 2007.  This evidence includes a VA progress note, dated 
in May 2002, which indicates that the veteran has CLBP 
(chronic low back pain).  A VA X-ray report, dated in August 
2004, indicates that the veteran has multi-level degenerative 
disc disease of the lumbar spine.  A VA magnetic resonance 
imaging (MRI) study, dated in September 2004, notes 
degenerative changes of the lumbar spine.  

The claims files also include two statements from private 
physicians, C.L., M.D., dated in November 2004, and B.B., 
Jr., M.D., dated in May 2005.  Both of these statements 
essentially assert that the veteran has chronic lumbar pain 
due to an injury received during service.  

This evidence, which was not of record at the time of the 
Board's February 1981 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
also finds that this evidence is material.  In particular, 
the private physicians' statements are competent evidence to 
show that the veteran may have a back disorder that is 
related to his service.  The Board therefore finds that the 
submitted evidence raises a reasonable possibility of 
substantiating the claim, and the claim is therefore 
reopened.  

In November 2005, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  The RO assigned an 
effective date for service connection (and the 10 percent 
rating) of October 13, 2004.  The veteran filed a notice of 
disagreement as to the issue of entitlement to a higher 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In February 2007, the RO increased the veteran's PTSD 
evaluation to 30 percent, with an effective date of January 
9, 2007, for the 30 percent rating.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson; see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Accordingly, the 
issue is whether a rating in excess of 10 percent is 
warranted for PTSD prior to January 9, 2007, and whether a 
rating in excess of 30 percent is warranted as of January 9, 
2007.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; or mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 30 percent evaluation is in order where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board first notes that each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  In this 
case, the veteran did not receive treatment for psychiatric 
symptoms during service.  His personnel file (DA Form 20) 
shows that he served in Vietnam from between 1967 and 1969.  
His discharge (DD Form 214) shows that his military 
occupation specialty was medical specialist, and that his 
awards included the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Combat Medical Badge.  

For the period prior to January 9, 2007, the relevant medical 
evidence for consideration includes a report from a private 
physician, M.B.F., M.D., dated in October 2004, which shows 
that the veteran complained of symptoms that included 
experiencing a lot of physical aggression and problems with 
anger, mainly "road rage," and dealing with flashbacks, 
fragmented sleep, and an exaggerated startle response.  He 
also complained of depression and anxiety.  He reported that 
he was a manager at the U.S. Postal Service, and that he was 
in his second marriage.  

On examination, he was not suicidal or homicidal.  He was 
cognitively intact, with "fairly good judgment and 
insight."  He was noted to be motivated and gainfully 
employed.  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis was a GAF score of 35/40 (i.e., current and past 
year).  The examiner noted "extreme social isolation," 
fragmented sleep, and feelings of detachment and being 
disconnected from work and his marriage.  

A VA PTSD examination report, dated in May 2005, shows that 
the veteran complained of symptoms that included dreams of 
combat four to five times per month, anger, and difficulty 
getting along with people.  He stated that he was working 
full-time for the U.S. Postal Service.  He indicated that he 
had one previous marriage, that his relationship with his 
current spouse was fair, and that he was in weekly contact 
with three of his four children.  He stated that he had no 
hobbies, that he attended church weekly, that he rode the 
bus, and that he had a driver's license and could drive and 
go shopping.  

On examination, speech was at a normal rate and rhythm, with 
no pressured speech.  There were no loose thought 
associations, tangentiality, or circumstantiality.  Mood was 
euthymic.  Thought processes were not overabundant, and there 
were no obsessive thoughts.  There were no delusions of 
grandeur or persecution.  The report notes that he does not 
consider suicide, and had no suicidal gestures.  He had 
homicidal thought, without current plan.  He was oriented to 
person, place, time, and situation.  He could do serial 
subtractions of seven from 100.  The examiner stated that the 
veteran did not appear to be impaired occupationally, 
although he was somewhat handicapped socially because of a 
quick temper and anger, however, the veteran indicated that 
this was getting better.  The examiner further stated that 
the veteran got along with his family well, although he 
complained that he was getting worse with the public.  The 
Axis I diagnosis was intermittent explosive disorder.  The 
Axis V diagnosis was a GAF score of 70, providing evidence 
against this claim.  

A report from Dr. M.B.F., dated in August 2005, states that 
the veteran was first treated in October 2004, and that he 
was diagnosed with PTSD.  His symptoms were noted to include 
depressed mood, isolation, nightmares, flashbacks, insomnia, 
anxiety and difficulty concentrating.  His medications 
included Effexor-XR and Serquel, with some subsequent 
improvement noted in his symptoms.  

A VA PTSD examination report, dated in September 2005, shows 
that the veteran stated that he had been working for the 
postal service for the last 27 years, and that he had been 
married to his second wife for 32 years.  He stated that he 
was getting along "okay" with his wife, and that he had 
driven to his examination.  He liked to exercise in his spare 
time.  He was noted to be working full time.  

On examination, he had good contact with outside reality, and 
mental functioning was within good normal limits.  There was 
nothing to report as pathology from a cognitive standpoint.  
He was well-oriented, and able to express himself well.  The 
Axis I diagnosis was PTSD, characterized as "mild, but 
chronic."  The Axis V diagnosis was a GAF score of "between 
60-65"l,  providing more evidence against this claim.  

VA progress notes, dated in December 2006, show that the 
veteran received treatment for psychiatric symptoms that 
included difficulty sleeping.  He denied actual flashbacks, 
but avoided things that reminded him of Vietnam.  He 
indicated that he was still married, and still working for 
the postal service.  He stated that he liked to read and 
spend time with his family, and that he went to church.  He 
also reported being hypervigilant, that he "stays constantly 
on guard," and that he had intrusive thoughts of Vietnam.  
He complained that he was anxious around people, and could 
not get along with them, and that his concentration and 
memory were not as good as usual.  He reported increased 
irritability and some rage feelings, although he never gets 
aggressive with anyone, or directs aggression towards 
himself.  He denied suicidal and homicidal thoughts.  On 
examination, insight and judgment were good.  There were no 
psychomotor abnormalities.  Speech was normal in rate, 
volume, tone and rhythm.  Mood was depressed.  Affect was 
mood congruent and restricted.  Thought processes were 
coherent and goal-directed.  Thought content was negative for 
perceptual disturbances, delusional material, suicidal or 
homicidal ideation.  Memory was intact for recent and remote 
events.  He was alert and oriented times three.  
Concentration was intact.  The Axis I diagnoses were PTSD, 
and major depressive disorder (MDD).  

The MDD was characterized as recurrent and moderate.  The 
Axis V diagnosis was a GAF score of 58.   The report notes 
that the veteran declined to take recommended medications.   

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's PTSD prior to January 9, 2007.  The medical 
evidence prior to this time clearly indicates a mild disorder 
with limited impact on the veteran's ability to stay 
employed. 

With the exception of Dr. M.B.F.'s GAF scores, discussed 
infra, his GAF scores have ranged between 58 and 70, which 
are representative of mild to moderate symptomatology.  He 
has always been found to be alert and oriented, with normal 
speech, and there is no evidence of such symptoms as 
hallucinations or delusions.  Thought processes were coherent 
and goal-directed.  Thought content was negative for 
perceptual disturbances, or delusional material.  Although 
there was one report of homicidal thought, it was without 
plan or intent, and he subsequently denied homicidal 
ideation.  There have also been complaints of impaired memory 
and concentration, however, on examination his concentration 
was intact, and his memory was intact for recent and remote 
events.  

Overall, the Board finds that the examination reports do no 
clearly support the current evaluation of this disorder, let 
alone a higher evaluation.

With regard to employment, the evidence indicates that he 
worked full-time during the time period in issue, and that he 
has had his current job for many years, providing evidence 
against this claim of industrial impartment.  

Finally, with regard to Dr. M.B.F.'s GAF scores of 35/40 in 
his October 2004 report, the Board notes that these GAF 
scores are not supported by the accompanying findings.  See 
generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) 
(indicating that although a GAF Scale score may be indicative 
of a certain level of occupational impairment, it is only one 
factor in determining an appellant's degree of disability).  
Specifically, the findings only showed that he was not 
suicidal or homicidal, that he was cognitively intact, and 
that he had "fairly good judgment and insight."  
Furthermore, to the extent that the physician noted such 
symptoms as "extreme social isolation," "difficulties 
socializing," and "being an extreme loner," the Board 
notes that there were no findings that showed any actual 
occupational impairment.  In this regard, the veteran 
reported that he was employed as a manager at the U.S. Postal 
Service, and the physician noted that the veteran was 
"gainfully employed."  See generally 38 C.F.R. § 4.126(b) 
(2007) (noting that when evaluating the level of disability 
from a mental disorder, the extent of social impairment is to 
be considered, but that evaluations shall not be assigned 
solely on the basis of social impairment).  Nor were there 
any explicit findings of occupational impairment in any 
subsequent reports.  Finally, Dr. M.B.G. indicated that the 
basis of his report was less than a "full evaluation."  
Specifically, he recommended that a full evaluation be 
undertaken.  

In summary, when the veteran's GAF scores are weighed 
together with the other evidence of record, particularly the 
findings as to his psychiatric condition and functioning, the 
Board finds that, prior to January 9, 2007, the evidence does 
not show that the veteran's symptoms, which include 
nightmares and sleep disturbances, are of such severity to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 10 percent 
under DC 9411.  See 38 C.F.R. § 4.7.  

For the period beginning January 9, 2007, the relevant 
medical evidence for consideration consists of a VA 
examination report, dated January 2007.  This report 
indicates that the examination was performed on January 9, 
2007.  It shows that the veteran complained of symptoms that 
included insomnia, nightmares once or twice a week, being 
easily startled, and disliking crowds.  He stated that he was 
not on any kind of medication.  He further reported that he 
had worked for the postal service for about 27 years, and 
that although he had anxiety attacks, they were usually away 
from work.  He stated that he was currently on limited duty 
at work due to carpal tunnel syndrome.  He complained that he 
was now more isolated from others, that he was irritated by 
bossy people, and that he has a problem taking orders.  He 
also complained of poor short-term memory, and poor anger 
control.  He reported that he enjoyed riding around in his 
vehicle.  The report indicates that he had been married for 
30 years, and that this "does reflect at least a degree of 
stability socially and occupationally."  

On examination, he was logical, coherent, and relevant.  He 
was well-groomed and "overall mentally intact."  He was 
oriented to time, person, place, and situation.  Affect was 
within normal limits.  Reasoning was good.  Verbal 
comprehension and concentration was good.  He denied 
hallucinations or delusions.  He reported a past history of 
suicidal and homicidal ideas.  The Axis I diagnoses were 
PTSD, anxiety disorder, and mood disorder.   The Axis V 
diagnosis was a GAF score of 55.  The examiner stated that 
the veteran's symptoms were no worse that when he was 
evaluated in September 2005, providing evidence that would 
support the 30 percent evaluation, but provide evidence 
against a higher evaluation.   

After reviewing the totality of the evidence, the Board finds 
that as of January 9, 2007, a rating in excess of 30 percent 
is not warranted for the veteran's PTSD.  The veteran's 
symptoms are not sufficiently severe to have resulted in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, and the 
Board has determined that the preponderance of the evidence 
shows that the veteran's PTSD more closely resembles the 
criteria for not more than a 30 percent rating.  

In this regard, there is insufficient evidence of such 
symptoms as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in such 
impairment.  The January 2007 VA PTSD examination report 
shows the following: the veteran was oriented to time, 
person, place, and situation.  He was logical, coherent, and 
relevant, "overall mentally intact."  Reasoning, verbal 
comprehension, and concentration, were good.  He denied 
hallucinations or delusions.  Although he reported a past 
history of suicidal and homicidal ideas, the evidence 
indicates that these were without either intent and plan. His 
GAF scores, which were listed separately for each Axis I 
diagnosis, were between 55 and 60.  In this regard, the Board 
has assumed that the lowest GAF score of 55 is appropriate.  
Mittleider.  The GAF score of 55 is representative of 
moderate symptomatology.  With regard to employment, the 
evidence indicates that he continues to work full-time.  

It is important for the veteran to understand that the 
medical evidence (overall) in this case, rather than 
supporting the veteran's statements, provides evidence 
against his claim, clearly outweighing the veteran's 
statements regarding the nature and extent of his disorder. 

Finally, the Board notes that the January 2007 VA examiner 
stated that the veteran's symptoms were no worse that when he 
was evaluated in September 2005, and that the Board has 
determined that his symptoms warranted no more than a 10 
percent evaluation at that time.  The Board therefore finds 
that the evidence does not show that the veteran's symptoms, 
which include nightmares, anxiety, anger, and sleep 
disturbances, are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess 
of the currently assigned 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

With regard to the claim for service connection for a back 
disorder, this claim has been remanded for additional 
development.  A discussion of the VCAA is therefore not 
warranted at this time.  

With regard to the claim for an increased evaluation for 
PTSD, in October 2004, prior to the initial RO adjudication 
of the claim in November 2005, the RO sent the veteran a 
notice letter (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his service connection claim.  The RO's 
letter also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  VA has made all reasonable efforts to 
assist the veteran in the development of his claim, has 
notified him of the information and evidence necessary to 
substantiate the claim, and has fully disclosed the 
government's duties to assist him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in November 2005, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of November 2005.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in November 2005, the March 2006 statement of the 
case, and the March 2007 supplemental statement of the case.  
The veteran was afforded the opportunity for a hearing, but 
did not request one.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate a claim for a higher rating, based upon his 
arguments those presented by his representative.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  The veteran has been afforded 
examinations.  The Board therefore concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

As new and material evidence has been presented, the claim 
for service connection for a back disorder is reopened.  To 
this extent only, the appeal is granted.

Prior to January 9, 2007, a rating in excess of 10 percent 
for PTSD is denied.  

As of January 9, 2007, a rating in excess of 30 percent for 
PTSD is denied.  


REMAND

As the claim for service connection for a back disorder has 
been reopened, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In this case, VA has not yet obtained an etiological opinion 
with regard to the claim for a back disorder, and given the 
aforementioned statements from the two private physicians, 
the recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006) makes the need for a VA examination in this case 
clear. 

On remand, the veteran should be scheduled for an examination 
of his spine, and an opinion should be obtained as to whether 
it is at least as likely as not that any diagnosed back 
disorder was caused by his service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA spine examination.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed spine disorder had its 
onset in or was otherwise caused by his 
service, which was from October 1966 to 
October 1969.  The claims files must be 
provided to the examiner in connection 
with the examination, and the examiner 
should indicate that the claims files 
have been reviewed.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he receives further notice from the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


